Citation Nr: 0737249	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1971 to November 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  A claim of service connection for a right knee disorder 
was previously denied in October 2001, and new evidence 
presented since October 2001 relates to an unestablished fact 
necessary to substantiate the claim.

2.  Degenerative joint disease of the right knee was not 
manifested in service or within a year of separation and is 
not otherwise causally related to service

3.  A low back disorder was not incurred in service and is 
not otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision denying a claim of service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991) 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

2.  Evidence received since October 2001 is new and material, 
and the claim of service connection for right knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Specific to the request to reopen, 
the claimant must be notified of both the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Because the request to reopen has been granted, there is no 
need to discuss compliance with Kent.  In February 2003, the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for each claim.  Although 
the veteran was not provided with notice of the disability 
rating and effective date regulations, because service 
connection has been denied for each claim, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claims for 
benefits, such as obtaining medical records, providing VA 
examinations, and obtaining medial opinions.   

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Right knee disorder

The October 2001 decision denying service connection for a 
right knee disorder is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991) 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2001).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

The October 2001 RO decision denied service connection 
because the evidence then of record did not indicate a link 
between the veteran's right knee disorder and service.  
Subsequent to the October 2001 decision, the veteran 
submitted a chiropractor's opinion that the veteran's current 
knee disorder was causally related to service.  This evidence 
is new and material, in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of a link between the current 
right knee disorder and service, and it raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the May and August 2003 
rating decisions reopened the claim and considered it on the 
merits; and the veteran's arguments throughout the instant 
appeal have been on the merits.  It is concluded, therefore, 
that there is no prejudice to the veteran in conducting a de 
novo review.

September 1971 service medical records report the veteran's 
complaint of right knee pain for several years and a history 
of trauma to the right knee a year earlier, prior to service.  
The record also reports the veteran's history of right knee 
injury several days earlier.  The veteran was diagnosed with 
Osgood Schlatter's Disease with a prominent exostosis.  See 
September, October, and November 1971 and March 1972 service 
medical records.  

The exostosis was excised in December 1971 (See November 1971 
service medical record), but post-surgery records indicate 
complaints of pain and findings of chondromalacia, Osgood 
Schlatter's Disease, and quadricep weakness post-surgery.  
See February 1972 (Osgood Schlatter's), March (questionable 
chondromalacia), June (chondromalacia), and July (quadriceps 
weakness) 1972, November and October 1973 (Osgood 
Schlatter's) July 1975 (Osgood Schlatter's), and July 1976 
(Osgood Schlatter's) service medical records.  

In October 1973, the veteran sought treatment for right knee, 
right hip, right shoulder, and back pain after falling down a 
hill.  See October 1973 service medical record.  X-ray images 
were negative for any abnormality, and the veteran was 
diagnosed with a soft tissue injury.  Subsequent service 
medical records do not report any more treatment for the fall 
or the soft tissue injury.  

Post-service records report the veteran's history of 
"longstanding" right knee difficulties.  An April 1995 VA 
medical record reports the veteran's history of pain and 
swelling in the right knee.  The record notes that x-ray 
images indicated soft tissue swelling and minimal 
degenerative changes in the right knee.  See April 1995 VA X-
ray record.  An August 1995 VA treatment record reports that 
the veteran had an obvious deformity at the right tibial 
tubercle, and the record reports the veteran's history of 
right knee "surgery for patella chondromalacia" in the 
1970s.  There was no palpable effusion, but crepitus and pain 
were elicited with patella femoral compression, and there was 
marked tenderness to palpation along the medial joint line.  
No lateral joint tenderness was noted.  There was pain on 
McMurray stress testing when delivered to the medial 
meniscus.  The veteran was assessed with patellar 
chondromalacia and derangement of the right knee, rule out 
torn medial meniscus.  A subsequent magnetic resonance 
imaging (MRI) report indicated that the veteran had a grade 3 
medial meniscus tear extending to the inferior articular 
surface.  See October 1996 VA treatment record.  

A June 2002 VA treatment record reports that the veteran 
sought treatment for his right knee after dropping a 
propeller on his right knee.  Examination revealed a small 
intra-articular effusion with evidence of swelling and 
ecchymosis over the superior aspect of the knee.  There was 
pain on palpation.  X-ray images showed no evidence of 
fracture, dislocation, or abnormal calcification.  The 
veteran was assessed with contusion to the patella quadriceps 
tendon and right knee.  

A private chiropractor submitted an opinion that the 
veteran's "current condition" was "due to a knee injury 
accident which took place during service."  The statement 
reports the veteran's history of injuring his knee after 
losing his footing and falling to the ground during basic 
training. 

An April 2003 VA examination record reports that the veteran 
had marked exostosis of the right tibial tubercle.  There was 
no joint line tenderness or ligament instability.  The 
veteran was diagnosed with degenerative joint disease of the 
right knee.  The examiner opined that the degenerative joint 
disease was not the progression of the Osgood Schlatter's 
Disease or the right knee injury in 1971.  The record also 
reports a diagnosis of Osgood Schlatter's Disease, which the 
examiner defined as a disorder that involves the growing 
tibial tuberosity of adolescents.  Although this finding is 
noted as a current diagnosis, based on the examiner's 
definition of Osgood Schlatter's Disease as a disease that 
affects adolescents, the context indicates that the examiner 
was reporting the veteran's history of Osgood Schlatter's 
Disease, rather than diagnosing an active pathology.  

A Veterans Health Administration (VHA) medical opinion was 
received in July 2007, in which an orthopedist stated that, 
after review of the available medical evidence, the right 
knee degenerative joint disease was unlikely to be related to 
the previous Osgood Schlatter's Disease or in-service knee 
contusion.  

Service connection is not warranted for a right knee 
disability.  The Board notes that the service medical records 
report ongoing complaints of right knee pain.  These 
complaints are generally linked to Osgood Schlatter's 
Disease, however, VA and VHA medical opinions, which are each 
based on a review of the evidence of record, state that the 
in-service treatment and assessments for Osgood Schlatter's 
Disease are not related to the current right knee disability.  

The service medical records also report findings of 
chondromalacia and soft tissue injury, but the evidence of 
record does not indicate that the veteran's current right 
knee disability is related to either of these conditions.  
Post-service records do not include any competent evidence 
linking the veteran's current right knee disorder to the in-
service soft tissue injury, and the VHA opinion, which is 
based on a review of the evidence of record, states the 
orthopedist's opinion that it is unlikely that the veteran's 
right knee disability is related to the in-service soft 
tissue injury.  Post-service records do report a finding of 
chondromalacia, but this finding is limited to one diagnosis 
in August 1995; the assessment is not corroborated by X-ray 
images or subsequent medical records, to include the April 
2003 VA examination record.  There is no competent evidence 
that the veteran currently has chondromalacia, nor is there 
competent evidence that the veteran's current right knee 
disability is related to the in-service findings of 
chondromalacia (to include the finding of questionable 
chondromalacia).

The Board notes that the veteran's chiropractor submitted an 
opinion relating the veteran's current right knee disability 
to an injury during Basic Training.  A review of the record 
indicates that this history corresponds to the injury 
reported in the September 1971 service medical record.  
Although the chiropractor's opinion is evidence in support of 
the veteran's claim, its probative value is very limited:  
the chiropractor does not indicate that he reviewed the 
evidence of record and he does not provide a rationale for 
his opinion, to include how the post-injury diagnosis of 
Osgood Schlatter's Disease is related to the current right 
knee disorder (degenerative joint disease).  

Medical records postdating the September 1971 injury do not 
report any residuals of the injury other than Osgood-
Schlatter's Disease, and the VA examiner and the VHA 
orthopedist, after a review of the record, both opined that 
the in-service Osgood Schlatter's Disease was unlikely to be 
related to the veteran's current right knee disability.  The 
Board finds that the probative value of the VA and VHA 
opinions outweigh the chiropractor's opinion.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  In light of the high probative value of the VA 
examiner and VHA orthopedist's opinions and the information 
presented in the evidence of record, the Board finds that the 
chiropractor's opinion is outweighed by the countervailing 
evidence.

In short, although the service medical records indicate 
treatment for right knee pain, the competent evidence of 
record indicates that the in-service complaints are not 
related to the veteran's current right knee arthritis.  The 
evidence also does not indicate that the veteran's 
degenerative joint disease of the right knee became disabling 
to a compensable degree within one year of the veteran's 
separation from active duty.  Consequently, service 
connection for a right knee disorder is denied.  


Low back disorder

The veteran contends that his back disorder is secondary to 
the right knee disorder.  Service connection may be granted 
for disability shown to be proximately due to, or the result 
of, a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
because service connection has not been granted for a right 
knee disorder, service connection for a back disorder as 
secondary to the current right knee disorder must also be 
denied.  

Service connection is also not warranted on a direct basis, 
meaning as due to service.  March 1977 service medical 
records report the veteran's history of back pain after 
falling down stairs.  Tenderness was noted in the thoracic 
and lumbar spine, but X-ray images were normal and range of 
motion was full.  The veteran was initially assessed with low 
back strain, and then assessed with contusion of the left 
lower back after a follow-up examination.  The veteran 
returned to light duty a week after falling down the stairs.  

Post-service records indicate that the next complaint of back 
pain is found in an October 2000 VA treatment record.  April 
2001 and February 2003 VA treatment records also report 
complaints of low back pain.  February 2003 VA treatment 
records report that x-ray images showed no osseous deformity, 
but indicate findings of chronic lumbago and lumbosacral 
sprain.  An April 2003 VA examination record reports that x-
ray images showed mild degenerative disc disease.  

A VHA medical opinion was received in July 2007.  The VHA 
physician reported that, in his opinion, the veteran's lumbar 
spine disability was unlikely to be related to the 1977 in-
service fall and that the veteran's "type of mild 
degenerative disc disease is most often related to normal 
aging or inherited traits."  

The evidence does not indicate that the veteran's current low 
back disorder is related to service or was incurred in 
service.  Approximately 23 years passed between the in-
service complaint and the next complaint of low back pain, 
and such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  Additionally, the 
evidence does not include competent evidence linking the 
veteran's current low back disorder to service.  
Consequently, based on the negative nexus opinion and the 
length of time between service and the initial post-service 
complaint, the preponderance of the evidence is against the 
veteran's claim, and service connection for a low back 
disorder must be denied.  


ORDER

As new and material evidence has been received; the claim for 
service connection for a right knee disorder is reopened and, 
to that extent only, the appeal is granted.

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


